DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2021 has been entered. By this amendment, claims 35, 38, 45, 48, 51, and 54 are amended, claim 47 is cancelled, and claims 35, 36, 38-46, 48, and 50-54 are now pending in the application.
Claim Objections
Claims 35, 36, 38-46, 48, and 50-54 are objected to because of the following informalities:  the claims are replete with grammatical errors. The following are examples of such errors, but Applicant is encouraged to carefully review the claims the ensure that grammatical errors are corrected:
Claim 35, line 13, the phrase “first and second hydrodynamic surface” should read “first and second hydrodynamic bearing surfaces”.
Claim 38, lines 1, the phrase “tip surface of each the plurality” should read “tip surface of each of the plurality”.
Claim 45, line 7, the phrase “each the plurality” should read “each of the plurality”.
Claim 45, line 10, the phrase “each the plurality” should read “each of the plurality”.
Claim 45, line 11, the phrase “first and second hydrodynamic surface” should read “first and second hydrodynamic bearing surfaces”.
Claim 45, line 12, the phrase “a substantially an entirety” should read “substantially an entirety”.
Claim 54, line 15, the phrase “first and second hydrodynamic surface” should read “first and second hydrodynamic bearing surfaces”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 38-41 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites the limitation “the tip surface of each the plurality of blades defines an aggregate area greater than an aggregate area defined by the channel” in lines 1-2. Claim 35 requires that there is a channel defined between “the pressure surface and the suction surface of adjacent blades”, where the suction surface is on each of the plurality of blades. As such, claim 35 defines that there is a channel formed between each of the plurality of blades. It is unclear which channel is being referenced in claim 38 or if the claim is requiring that the aggregate area of each of the tip surfaces is greater than the aggregate area of all of the channels. Clarification is requested.
Claim 48 recites the limitation “the tip surface of each the plurality of blades defines an aggregate area greater than an aggregate area defined by the channel” in lines 1-3. Claim 45 requires that there is a channel defined between “the suction surface and the pressure surface of an adjacent one of the plurality of blades”, where the suction surface is on each of the plurality of blades. As such, claim 45 defines that there is a channel formed between each of the plurality of all of the channels. Clarification is requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 35, 36, 38-46, 48, and 50-54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LaRose (U.S. 2006/0122456, previously cited). Regarding claim 35, LaRose discloses a rotor for an axial flow blood pump comprising: a hub defining an upstream direction, a downstream direction, and an axis extending therethrough, the hub including a plurality of blades 14 projecting therefrom, the plurality of blades including an inflow end and an outflow end opposite the inflow end and being rotatable around the axis in a forward direction and a rearward direction, each of the plurality of blades including: a pressure surface 16 facing in the forward direction, the pressure surface defining an outflow corner surface 55 sloping in the rearward direction toward the outflow end; a suction surface 16 facing in the rearward direction; the pressure surface and the suction surface of adjacent blades defining a channel 22 therebetween; and a tip surface 42 between the pressure surface and the suction surface, the tip surface including a first hydrodynamic bearing surface 44/46 and a second hydrodynamic bearing surface 44/46 (see Figures 1-8 and paragraph [0069]). It is respectfully submitted that it can be seen from .
Regarding claim 36, LaRose discloses that the tip surface 42 defines an outermost extremity of each of the plurality of blades (see Figures 1, 2, and 7).
Regarding claim 38, it can be seen from Figures 1-8 that the tip surface of each of the blades has a greater surface area than the surface area of the hub between each blade. This can be seen very clearly in Figure 2 where the tip surface is shown as being much larger than the portion of the hub that is shown between each blade. As such, LaRose discloses that the tip surface of each the plurality of blades defines an aggregate area greater than an aggregate area defined by a channel between adjacent blades measured with respect to the outermost extremity of each of the plurality of blades.
Regarding claim 39, it can be seen from Figure 2 that the hub defines a floor surface within the channel.
Regarding claim 40, LaRose discloses a fillet 32 forming a juncture between the floor surface within the channel and the outflow corner surface of the pressure surface at the outflow end of at least one of the plurality of blades (see Figure 1).
Regarding claim 41, LaRose discloses a fillet joining the suction surface of at least one of the plurality of blades and the floor surface of the channel (see Figure 2 reproduced below).

    PNG
    media_image1.png
    397
    628
    media_image1.png
    Greyscale

Regarding claims 42 and 43, it is respectfully submitted that it can be seen from Figures 7 and 8 that the outflow corner surface 55 of each of the blades is immediately adjacent the suction surface 16 of the blade and, thus, would be within 0.4 mm or 0.15 mm of the suction surface.
Regarding claim 44, LaRose discloses that the hydrodynamic bearing 44/46 surface of the tip surface extends in the rearward direction from the pressure surface (see Figures 1, 2, 7, and 8).
Regarding claim 45, LaRose discloses a rotor for an axial flow blood pump comprising: a hub defining an upstream direction, a downstream direction, and an axis extending therethrough; a plurality of blades 14 projecting from the hub, each of the plurality of blades including an inflow end, an outflow end opposite the inflow end, and a pressure surface 16 defining an outflow corner surface 55 at the outflow end sloping in the downstream direction; and each of the plurality of blades includes a suction surface proximate the tip surface, the suction surface and the pressure surface of an adjacent one of the plurality of blades defining a channel therebetween, and the hub defining a floor surface within the channel (see Figures 1-8), the tip surface 42 of each of the plurality of blades includes a first hydrodynamic bearing surface 44/46 and a second hydrodynamic bearing surface 44/46 (see Figures 1-8 and paragraph [0069]). It is respectfully submitted that the broadest reasonable interpretation for the limitation “the first and second hydrodynamic surface encompassing a substantially an entirety of the tip surface” is satisfied by the first and second hydrodynamic bearing surfaces 44/46 of LaRose shown in Figures 7 and 8, as these figures show the hydrodynamic bearing surfaces 44/46 encompassing “substantially” an entirety of the tip surface. Applicant’s specification and claims fail to define what would be considered “substantially an entirety” and, thus, it is respectfully submitted that the surfaces of LaRose satisfy the claims.
Regarding claim 46, LaRose discloses that the plurality of blades are rotatable in a forward circumferential direction with respect to the axis and the outflow corner surface of each of the 
Regarding claim 48, it can be seen from Figures 1-8 that the tip surface of each of the blades has a greater surface area than the surface area of the hub between each blade. This can be seen very clearly in Figure 2 where the tip surface is shown as being much larger than the portion of the hub that is shown between each blade. As such, LaRose discloses that the tip surface of each the plurality of blades defines an aggregate area greater than an aggregate area defined by the channel.
Regarding claim 50, LaRose discloses a fillet 32 forming a juncture between the floor surface and the outflow corner surface at the outflow end of at least one of the plurality of blades (see Figure 1).
Regarding claim 51, it can be seen from Figure 6 of LaRose that the channels between each of the blades narrows in the center and is wide on the ends and, thus, LaRose discloses that the channel includes a cross-sectional area narrowing in a direction from the inflow end of the plurality of blades to a mid-region of the rotor and widening in a direction from the mid-region of the rotor to the outflow end of the plurality of blades.
Regarding claim 52, it is respectfully submitted that it can be seen in all of the figures of LaRose that there is an edge between adjacent surfaces and, thus, LaRose discloses an edge defining a junction between the outflow corner surface and the suction surface, the outflow corner surface defining a lead angle relative to the edge.
Regarding claim 53, LaRose discloses that the outflow corner surface includes an inner end and an outer end opposite the inner end, and the lead angle decreases from the inner end to the outer end (see Figure 7).
Regarding claim 54, LaRose discloses a rotor for an axial flow blood pump comprising: a hub defining an upstream direction, a downstream direction, and an axis extending therethrough, the hub including a plurality of blades 14 projecting therefrom, the plurality of blades including an 
Response to Arguments
Applicant's arguments filed February 9, 2021 have been fully considered and are considered moot in-part and non-persuasive in-part. Those arguments which are considered moot will not be answered herein as the rejections to which they apply are no longer pending. 
Regarding the rejection of claim 35 under 35 SUC 102(a)(1) as being anticipated by LaRose, the Applicant argues that LaRose fails to disclose or suggest “a tip surface between the pressure surface and the suction surface, the tip surface including a first hydrodynamic bearing surface and a second hydrodynamic bearing surface, the first and second hydrodynamic surface encompassing a majority of the tip surface.” The Applicant indicates that support for this limitation can be found at least in Figures 1-3 of the Application as filed. The Examiner respectfully submits 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792